Title: Abigail Adams to Thomas Jefferson, 27 June 1787
From: Adams, Abigail
To: Jefferson, Thomas


        
          London june 27 1787
          dear sir
        
        I had the Honour of addressing you yesterday and informing you of the safe arrival of your daughter. She was but just come when I sent of my Letter by the post, & the poor little Girl was very unhappy being wholy left to strangers this however lasted only a few Hours, & miss is as contented to day as she was misirable yesterday. She is indeed a fine child. I have taken her out to day and purchased her a few articles which she could not well do without & I hope they will meet your approbation. The Girl who is with her is quite a child, and captain Ramsey is of opinion will be of so little service that he had better carry her back with him, but of this you will be a judge. she seems fond of the child and appears good Naturd.
        I sent by yesterdays post a Number of Letters which captain Ramsey brought with him not knowing of any private hand, but mr Trumble has just calld to let me know that a Gentleman sets off for Paris tomorrow morning. I have deliverd him two Letters this afternoon received, and requested him to wait that I might inform you how successfull a Rival I have been to captain Ramsey, & you will find it I imagine as difficult to Seperate miss Polly from me as I did to get her from the Captain. She stands by me while I write & asks if I write every day to her pappa? but as I have never had so interesting a subject to him to write upon [. . . .] hope he will excuse the hasty scrips for the [. . .] intelligence they contain, and be assured dear Sir / that I am with Sentiments / of sincere esteem your / Humble Servant
        A Adams
      